Montgomery App. No. 14774. Reported at 77 Ohio St.3d 1429, 670 N.E.2d 1365. On October 23, 1996, this case was dismissed for want of prosecution because appellant had failed to file a memorandum in support of jurisdiction due October 18, 1996. It has come to the attention of the court that appellant did tender a memorandum in support of jurisdiction in compliance with this court’s order and the Rules of Practice but the memorandum was inadvertently rejected for filing. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective October 24, 1996, that this case shall be restored to the docket; appellant’s memorandum in support of jurisdiction shall be filed as of October 15, 1996; and appellee’s memorandum in response shall be due within thirty days of the date of this entry.